DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brucher et al. (U.S Pre-Grant Publication 20080181768) hereinafter Brucher.
Regarding claim 1, Brucher discloses:
A structure for assembling turbine blade seals {[0002]} comprising:
a turbine blade {Figure 3 (58)} comprising:
an airfoil {Figure 3 (59)},
a platform {Figure 3 (57)}, and
a root {Figure 3 (55), [0047]};
a turbine rotor disk to which the root of the turbine blade is mounted {Figure 3 (10)};
a seal plate mounted between the platform and one side of the turbine rotor disk to seal a cooling channel defined within the root and the platform {Figure 3 seal plate (32) is between (57) and (10) and seals cooling channels (66)};
an insertion pin inserted through the turbine rotor disk and the seal plate to fix the seal plate to the turbine rotor disk {Figure 7 (76a) extends through (27) of rotor disk, [0056]-[0057]}; and
a retainer configured to fix the insertion pin and to prevent the insertion pin from falling out {Figure 7 (77a), [0057]}.
The “first refinement” shown in Figure 7 is the embodiment used in the rejection with Figure 3 referenced for showing the surrounding details.
Regarding claim 2, Brucher further discloses:
wherein the turbine rotor disk comprises: a mounting rib extending from one side thereof to form a mounting groove into which a radially inner end of the seal plate is inserted {Figure 7 has mounting rib which defines hole (27) on radially inner end of plate (32)}; and
a through-hole formed through the mounting rib for insertion of the insertion pin {Figure 7 (27) is for insertion of (76a)}.
Regarding claim 3, Brucher further discloses wherein the seal plate comprises a pinhole formed therethrough at a position corresponding to the through-hole of the mounting rib {Figure 7 (63) is at corresponding position to (27), [0045]}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brucher et al. (U.S Pre-Grant Publication 20080181768) hereinafter Brucher in view of Ahaus et al. (U.S Pre-Grant Publication 20120128504} hereinafter Ahaus.
Regarding claim 4, Brucher discloses the structure of claim 3.  Brucher in the embodiment of Figure 7 does not disclose:
wherein the insertion pin comprises:
a cylindrical body;
a head integrally formed at one side of the body and having an outer diameter larger than that of the body; and
a cutout formed on a bottom of the body and the head so that the retainer is pressed against the cutout.
Brucher further discloses in the embodiment shown in Figures 12-14 (“third refinement”):
wherein the insertion pin comprises:
a cylindrical body {Figure 3 (76c) main part};
a cutout formed on a bottom of the head so that the retainer is pressed against the cutout {Figure 13 (93c) is what remains after portions cutout; retainer (77c) is pressed against cutout as shown in Figure 14}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the “third refinement” of the retainer and pin to the embodiment shown in Figure 7.  One of ordinary skill in the art would be motivated to do so as the refinements are recognized as substitutes and the configuration of the “third refinement” fits the pin and retainer securely [0064].       
Brucher further discloses in the embodiment shown in Figures 15-16 (“final refinement”)
wherein the insertion pin comprises a head integrally formed at one side of the body and having an outer diameter larger than that of the body
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the “final refinement” of the pin to the embodiment shown in Figure 7.  One of ordinary skill in the art would be motivated to do so as the refinements are recognized as substitutes and the configuration of the “final refinement” results in the pin being secured one-way in the axial direction [0065]}.       
Brucher does not disclose a cutout formed on a bottom of the body.
Ahaus pertains to mounting a sealing plate to a rotor disk.
Ahaus teaches a cutout formed on a bottom of the body {Figures 8/9 [0049], bottom of pin (62) has flat formed by cutout}
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Brucher to have essentially the pin and retainer of Ahaus where the retainer goes through a hole instead of around which results in a cutout formed on a bottom of the body.  One of ordinary skill in the art would be motivated to do so as Ahaus and Brucher are retainer and pin configurations recognized to perform the same function {Ahaus [0049] and Brucher [0057]}.       	
Regarding claim 5, the combination of Brucher and Ahaus further teaches wherein the insertion pin further comprises a groove formed on the head, the groove being stepped from the cutout while extending thereto, and the retainer being pressed against the groove {Brucher Figure 14 has a groove on the axial face of the head and a cutout on the radial face formed on the radial face based on the teachings of Ahaus applied in claim 4}.
Regarding claim 16, Brucher discloses:
A method of assembling turbine blade seals {[0002]} comprising:
inserting and mounting a root of a turbine blade in a slot of a turbine rotor disk {Figure 3 (55), [0047]};
mounting a seal plate between a platform of the turbine blade and a mounting rib of the turbine rotor disk {Figures 3 and 7, (32) is between (57) and mounting rib which contains hole (27)};
inserting and mounting an insertion pin in the through-hole of the mounting rib and a pinhole formed in the seal plate {Figure 7 (76a) goes through (27) and (63), [0057]}; and
bending a portion of the retainer protruding from the mounting rib to support the insertion pin {Figure 7 (77a), [0057]}.
Brucher does not disclose inserting and mounting a retainer in a through-hole formed in the mounting rib.
Ahaus pertains to mounting a sealing plate to a rotor disk.
Ahaus teaches inserting and mounting a retainer in a through-hole formed in the mounting rib {Figures 8/9 retainer (66) goes through hole, [0049]}
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Brucher to have essentially the pin and retainer of Ahaus where the retainer goes through a hole instead of around.  One of ordinary skill in the art would be motivated to do so as Ahaus and Brucher are retainer and pin configurations recognized to perform the same function {Ahaus [0049] and Brucher [0057]}.       
Regarding claim 17, the claim is substantially identical to claim 2 and is therefore addressed in the same manner.  See the rejection of claim 2 above.
Regarding claim 18, the claim is substantially identical to claims 4 and 5 and is therefore addressed in the same manner.  See the rejection of claims 4 and 5 above.
Claims 6-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brucher and Ahaus as applied to claims 5 and 18 above, and further in view of Chapman et al. (U.S Pre-Grant Publication 20160293145) hereinafter Chapman.
Regarding claim 6, the combination of Brucher and Ahaus teaches the structure of claim 5, but is silent regarding wherein the turbine rotor disk comprises a head receiving hole formed on one side of the through-hole and having an inner diameter larger than the through-hole so that the head of the insertion pin is received in the head receiving hole.
Chapman pertains to basic engineering of connecting and joining two parts.  This is analogous art as it deals with the same problem of connecting and joining two parts (see MPEP 2141.01(a) I and IV, particularly “In a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware the similar problems exist”).
Chapman teaches a head receiving hole formed on one side of the through-hole and having an inner diameter larger than the through-hole so that the head of the insertion pin is received in the head receiving hole {Figures 5b/9 (106) receives (104); [0028] and [0057]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a head receiving hole as taught by Chapman for the head of the pin of the combination of Brucher and Ahaus.  One of ordinary skill in the art would be motivated to do so parts sit flush {Chapman [0028]}.       
Regarding claim 7, the combination of Brucher, Ahaus, and Chapman further teaches: 
wherein the retainer is formed by bending a rectangular plate {Brucher Figure 12 (77c) [0064]/ Ahaus portion of (66) furthest left [0049]}, and comprises:
a horizontal portion that is bent by plastic deformation {Ahaus portion of (66) through (44) is bent to form “Z-shape”, [0049]};
a stepped portion connected from the horizontal portion in a stepped manner {a stepped portion of the retainer is caused by a greater diameter head in Brucher Figure 15 when the teachings of Ahaus are applied as described in claim 4}; and
 a vertical portion bent vertically from the stepped portion {the portion of (66) on the right of Ahaus going vertical}.
Regarding claim 8, the combination of Brucher, Ahaus, and Chapman further teaches  wherein the head of the insertion pin is supported by a bent portion formed by bending a portion of the horizontal portion after the retainer is inserted into the through-hole of the mounting rib and the insertion pin is inserted into the through-hole {Ahaus portion of (66) furthest left is bent portion, [0049]}
Regarding claim 9, the combination of Brucher, Ahaus, and Chapman further teaches wherein the bent portion is disposed inside the head receiving hole {Chapman modification makes the components flush as well as Brucher Figure 12, which results in the bent portion of Ahaus being inside the head receiving hole}.
Regarding claim 19, the claim is substantially identical to claim 7 and is therefore addressed in the same manner.  See the rejection of claim 7 above.
Regarding claim 20, the combination of Brucher, Ahaus, and Chapman further teaches wherein a bent portion formed by bending a portion of the horizontal portion is disposed inside the through-hole of the turbine rotor disk {Chapman modification makes the components flush as well as Brucher Figure 12, which results in the bent portion of Ahaus (66) described in [0049] being inside (27) of Brucher}.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brucher  et al. (U.S Pre-Grant Publication 20080181768) hereinafter Brucher in view of Zagar et al. (U.S Pre-Grant Publication 20080008593) hereinafter Zagar.
Regarding claim 10, Brucher discloses:
A gas turbine {[0021]} comprising:
a turbine {[0002]}, 
wherein the turbine comprises {[0002]}:
The section of the claim regarding what the turbine comprises is substantially identical to claim 1 and is therefore addressed in the same manner.  See the rejection of claim 1 above.
Brucher is silent regarding:
a compressor configured to compress outside air;
a combustor configured to mix fuel with the air compressed by the compressor to burn a mixture thereof.
a turbine configured to be rotated by combustion gas discharged from the combustor
Zagar pertains to seal plates for gas turbine engine blades.  Zagar teaches:
a compressor configured to compress outside air {[0002]};
a combustor configured to mix fuel with the air compressed by the compressor to burn a mixture thereof {[0002]}
a turbine configured to be rotated by combustion gas discharged from the combustor {[0002]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a gas turbine in a standard configuration with a compressor and a combustor.  One of ordinary skill in the art would be motivated to do so as Brucher is silent regarding the configuration of the gas turbine and a standard configuration disclosed by Zagar is essentially implicit in the disclosure of Brucher.       
Regarding claim 11, the claim is substantially identical to claim 2 and is therefore addressed in the same manner.  See the rejection of claim 2 above.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brucher in view of Zagar as applied to claim 11 above, and further in view of Ahaus.
Regarding claim 12, the claim is substantially identical to claim 4 and is therefore addressed in the same manner.  See the rejection of claim 2 above.
Regarding claim 13, the claim is substantially identical to claim 5 and is therefore addressed in the same manner.  See the rejection of claim 5 above.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brucher in view Zagar and Ahaus as applied to claim 13 above, and further in view of Chapman.
Regarding claim 14, the claim is substantially identical to claim 7 and is therefore addressed in the same manner.  See the rejection of claim 7 above.
Regarding claim 15, the claim is substantially identical to claim 8 and is therefore addressed in the same manner.  See the rejection of claim 8 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Borden et al. (U.S Patent 3,572,966) teaches a configuration with a pin and retaining clip.  Goroschchak et al. (U.S Pre-Grant Publication 20220243599) is cited on the record as having similar concepts while not being eligible for use in a prior art rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799